Citation Nr: 0510851	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  04-06 323	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to service connection for a right leg disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel




INTRODUCTION

The veteran had active military service from June 1960 to 
June 1962.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2003 rating 
decision by the RO which denied service connection for a 
right leg.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that his right leg disability, including 
peripheral vascular disease, is related to his service-
connected Osgood-Schlatter's disease.  The veteran was 
scheduled for a VA examination.  In the September 2003 VA 
examination report, the examiner opined that it was less 
likely than not that the current knee is related to his 40-
year old Osgood-Schlatter's diagnosis.  He explained that 
this was usually a self-limiting disease and that he believed 
that his condition would be related to degenerative arthritis 
and previous vascular surgery.  This opinion does not 
specifically address whether the veteran has a right leg 
disability, to specifically include peripheral vascular 
disease due to the service-connected Osgood-Schlatter's 
disease.  Rather, the examiner's opinion appears to pertain 
to the etiology of the veteran's current knee disability.  
Given the foregoing, the veteran should be scheduled for a VA 
examination, to include an adequate opinion.

In view of the foregoing, the case is REMANDED for the 
following:

1.  Schedule the veteran for a VA 
examination for the purpose of 
determining the etiology of any right leg 
disability, to include peripheral 
vascular disease.  The examiner should 
specifically list all disabilities of the 
right leg.  The examiner should then give 
an opinion as to whether any disability 
of the right leg was caused by the 
veteran's service-connected Osgood-
Schlatter's disease or whether the 
service-connected condition aggravated 
any right leg disability.  The examiner 
should give a complete rationale for all 
opinions given. The claims file should be 
made available to and reviewed by the 
examiner.  The examiner should indicate 
whether he/she has reviewed the veteran's 
records.

2.  After the foregoing, the RO should 
review the veteran's claim.  If the 
determination is adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



